199-82933-2014

'.   '•

           STATE OF TEXAS                                  §     IN THE DISTRICT COURT
                                                           §                                 FILED IN
           vs.                                             §                     5th COURT OF APPEALS
                                                                 199th JUDICIAL DISTRICT
                                                                                     DALLAS, TEXAS
                                                           §
           BARRY LYNN MCCURTAIN                            §     COLLIN           8/10/2015
                                                                            COUNTY, TEXAS2:38:44 PM
                                                                                        LISA MATZ
                                                                                          Clerk
                                               NOTICE OF APPEAL

          TO THE HONORABLE JUDGE OF SAID COURT:

                 Now comes BARRY LYNN MCCURTAIN, Defendant in the above styled and numbered

          cause, and gives this written notice of appeal to the Court of Appeals of the State of Texas from the

          judgment of conviction and sentence herein rendered against BARRY LYNN MCCURTAIN.


                                                        Respectfully submitted,


                                                        Law Offices of Biederman & Burleson PLLC
                                                        2591 Dallas Parkway, #207
                                                        Frisco, TX 75034
                                                        (469) 252-4018- Tel
                                                        (800) 933-0891 -Fax


                                                        By:~£-·-
                                                            Daniel Moran
                                                            State Bar No. 24075738
                                                            Attorney for Defendant


                                           CERTIFICATE OF SERVICE

                 This is to certify that on July 23, 2015, a true and correct copy of the above and foregoing

          document was served on the Collin County District Attorney's Office via hand delivery.


                                                       ~Md£
          15 JUL 23 AN 8: 45
          ANDREA STROI·i THOMPSON
              DISTRICT CLERK
           CO~TY. TEXAS
          BY     .         DEPUTY